t c memo united_states tax_court cheryl j miller petitioner v commissioner of internal revenue respondent john h lovejoy petitioner v commissioner of internal revenue respondent docket nos filed date william c waller jr for petitioner in docket no thomas g hodel for petitioner in docket no sara j barkley for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies in the federal_income_tax of petitioner cheryl j miller formerly cheryl j lovejoy ms miller for the taxable years and of dollar_figure and dollar_figure respectively respondent also determined deficiencies in the federal_income_tax of petitioner john h lovejoy mr lovejoy for the taxable years and of dollar_figure and dollar_figure respectively these cases have been consolidated for purposes of trial briefing and opinion because they involve common questions of fact and law arising from the separation and divorce of petitioners after concessions ’ the issues addressed in this opinion are whether any part of unallocated child_support and maintenance payments made pursuant to a state court decree is alimony deductible by the payor spouse under sec_215 and includable in the income of the payee spouse under sec_71 and ‘mr lovejoy has conceded that a state tax_refund of dollar_figure is includable in his gross_income for the taxable_year respondent has conceded that ms miller is entitled to claim additional medical_expenses for the taxable_year in the amount of dollar_figure before application of the limits of sec_213 7unless otherwise indicated all section references are to the internal_revenue_code as in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar whether any part of unallocated child_support and maintenance payments made pursuant to a state court decree constitutes child_support under sec_71 findings_of_fact some of the facts and certain exhibits have been stipulated pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in these cases petitioners cheryl j miller and john h lovejoy resided in colorado during the years in issue and when the petitions in these consolidated cases were filed petitioners were married on date they had two children during their marriage---krista holly lovejoy krista born on date and dean ross lovejoy dean born on date the children in date petitioners separated ms miller remained in the family home and mr lovejoy moved into a separate residence mr lovejoy and ms miller maintained separate residences throughout and and were not members of the same household at any time during those years ‘the only other issues raised by the notices of deficiency or the pleadings require a determination of which petitioner is entitled to claim the dependency_exemptions for the minor children for the years at issue or are computational the dependency_exemption issue will be addressed separately if it is not resolved by agreement of the parties unallocated child_support and maintenance payments shortly after petitioners separated ms miller filed a petition for dissolution of marriage seeking inter alia a divorce temporary and permanent maintenance and child_support the divorce case on date nunc_pro_tunc date the denver colorado district_court the state court signed temporary orders in the divorce case that incorporated stipulations of the parties the relevant portions of the temporary orders provided the parties shall share the joint custody of their children krista holly lovejoy and dean ross lovejoy with ms miller designated as the primary residential custodian for the children as temporary support mr lovejoy shall pay x ms miller unallocated child_support and maintenance in an amount equal to fifty-five percent of his net_income payments shall be due on each bi-weekly pay day of mr lovejoy commencing immediately after the hearing herein and continuing until further order of court mr lovejoy's temporary support payments herein shall include his contributions toward the son's attendance at denver academy and toward the skating activities of the daughter the temporary orders did not state how petitioners were to treat the payments for federal_income_tax purposes the temporary temporary orders may provide for temporary payment of debts use of property custody maintenance child_support or attorney's_fees during the pendency of divorce or separation proceedings colo rev stat sec orders did not specify what portion if any of the unallocated child_support and maintenance payments unallocated family support payments constituted child_support the temporary orders did not include any contingencies related to the children that would reduce or terminate the payments or any portion thereof on date nunc_pro_tunc date the state court entered orders the permanent orders granting ms miller sole custody of the children the permanent orders also provided child_support for purposes of calculating child_support according to the guidelines the court finds that mr lovejoy's gross_income is dollar_figure per month the court further finds that ms miller's gross_income is dollar_figure per month with her net monthly income being dollar_figure ms miller's income for was over dollar_figure for dollar_figure for dollar_figure for dollar_figure dollar_figure and dollar_figure the court also finds that ms miller received for each of those years except a director's fee of dollar_figure the court further finds that ms miller's health problems and those of the minor child dean have affected her ability to work more hours and increase her income and the court believes that the conclusion of this divorce action will aid in improving her health problems and those of the minor child thereby freeing up ms miller's time to work more hours and increase her income the court accordingly imputes income to ms miller of dollar_figure per month such income to begin for purposes of computation of child_support date the court orders mr lovejoy to continue to pay the sum of dollar_figure per month as ordered under temporary orders until date this amount shall be paid in equal installments on the 15th and 30th days of the month there shall be no gap in payments between temporary order sic and these permanent orders thereafter child_support shall be calculated according to the guidelines the court orders mr lovejoy to pay to k ms miller the sum of dollar_figure as and for child_support plus of work related day care net of federal tax_credit commencing date maintenance the court finds that ms miller at this time is not self-supporting the court orders mr lovejoy to pay ms miller an additional dollar_figure as maintenance in addition to the dollar_figure paid under temporary orders and that such dollar_figure be effective commencing date until date the court orders that there will be no permanent maintenance commencing date mr lovejoy shall pay to ms miller as maintenance the sum of dollar_figure for a period of two years then maintenance will be reduced by if child_support for some reason should decrease during that two years the maintenance amount will not change at the end of six years maintenance terminates the court orders that maintenance shall be taxable to ms miller and deductible by mr lovejoy neither the temporary orders nor the permanent orders provided for any payment as a substitute for the unallocated family support payments in the event of ms miller's death from january to date mr lovejoy paid unallocated family support to ms miller of dollar_figure pursuant to the temporary orders from november to date mr lovejoy paid dollar_figure in unallocated family support and dollar_figure in maintenance to ms miller pursuant to the permanent orders on his federal_income_tax return mr lovejoy claimed alimony deductions for his payments of dollar_figure on her federal_income_tax return for ms miller included only the dollar_figure of maintenance required by the permanent orders in her gross_income from january to date mr lovejoy made payments to ms miller of dollar_figure under the terms of the permanent orders dollar_figure of this amount was maintenance and dollar_figure was unallocated family support from march to date mr lovejoy made payments to ms miller of dollar_figure of this amount dollar_figure was child_support and dollar_figure was maintenance on his tax_return mr lovejoy claimed dollar_figure as an alimony deduction on her tax_return ms miller reported alimony income of dollar_figure most of the inconsistency in reporting is explained by petitioners’ inconsistent treatment of the unallocated family support payments the notices of deficiency respondent issued separate notices of deficiency to ms miller and mr lovejoy in ms miller's notice respondent proposed an adjustment increasing ms miller's income by the amount of unallocated family support paid to her in and in mr lovejoy's notice respondent disallowed that part of mr lovejoy's alimony deduction attributable to the unallocated family support paid_by him in and opinion classification of unallocated family support payments we must decide whether all or any part of the unallocated family support payments made by mr lovejoy to ms miller gualified as alimony includable in the income of the payee spouse under sec_71 and deductible by the payor spouse under sec_215 or child_support excludable from the income of the payee spouse under sec_71 and nondeductible by the payor spouse in this case the temporary orders incorporating the stipulation of the parties imposed an obligation on mr lovejoy to pay a percentage of his income as family support this family support obligation was characterized as unallocated child_support and maintenance by the state court we are satisfied on the basis of our review of the record that the required_payments were intended to cover both mr lovejoy's obligation to support his minor children and his obligation to pay maintenance to ms miller however whether an unallocated payment combining spousal support and child_support can be allocated for federal_income_tax purposes depends upon whether the requirements of sec_71 and c are met we turn first to the requirements of sec_71 to test the unallocated family support payments for alimony testing unallocated family support payments for alimony in order for any part of an unallocated family support payment to qualify as alimony the payment must satisfy the requirements of sec_71 sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and -- - d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the divorce_or_separation_instrument to which sec_71 a refers includes a decree of divorce or separate_maintenance sec_71 a or a decree regquiring a spouse to make payments for the support or maintenance of the other spouse sec_71 c the parties agree that the unallocated family support payments at issue in this case satisfy all of the requirements set forth in sec_71 a and c the parties disagree however as to whether the requirements of sec_71 d and b have been met we turn first to the termination requirement of sec_71 d although sec_71 d requires that there must be no liability to make alimony or separate_maintenance payments for any period after the death of the payee spouse the divorce or separation agreement need not expressly state that the payment obligation terminates upon the death of the payee spouse if termination would occur by operation of state law see notice_87_9 1987_1_cb_421 in this case because the state court decrees are silent on the issue we look to colorado law in order to determine whether mr lovejoy's legal duty to pay unallocated family support would terminate upon ms miller's death cf 50_tc_865 affd per curiam 415_f2d_310 4th cir colorado has enacted the uniform dissolution of marriage act udma colo rev stat secs through as enacted in colorado the udma specifically authorizes two types of support orders maintenance and child_support see colo rev stat secs the term maintenance is defined to include the term alimony colo rev stat sec under the udma as enacted in colorado the obligation to pay future maintenance terminates upon the death of either party or the remarriage of either spouse unless otherwise agreed in writing or expressly provided in the decree see colo rev stat sec menor v menor p 2d colo on the other hand the obligation to pay child_support is because mr lovejoy and ms miller reside in colorado they are bound by colorado law on the issue of when the unallocated child_support and maintenance payments terminate see napolitano v napolitano p 2d colo ct app mcdonald v mcdonald p 2d colo ct app under colorado law support orders are governed by the law of the state that issued the orders see colo rev stat secs terminated by emancipation of the child but not by the death of a parent obligated to support the child unless otherwise agreed in writing or expressly provided in the decree colo rev stat sec see also abrams v connolly p 2d colo the obligation to pay child_support continues beyond the death of the custodial_parent at least when the noncustodial_parent does not assume custody of the children following the death of the custodial_parent we have found no specific statutory authority authorizing unallocated family support payments other than scattered references in the udma to maintenance when combined with child_support see eg colo rev stat secs continuing garnishment c modification and termination of provisions for maintenance support and property disposition----automatic lien similarly we have found no statute which addresses whether an obligation to pay unallocated family support terminates upon the death of the payee spouse mr lovejoy argues that because the temporary orders and that part of the permanent orders dealing with the unallocated payments did not fix any amounts as child_support his duty to make the unallocated family support payments would end upon ms miller's death ms miller argues that because at least some portion of each unallocated family support payment is child_support under abrams v connolly supra some portion of each payment would survive her death we reject both of these arguments and the circular reasoning on which they rely unallocated family support is a technique sometimes used in domestic relations cases to encourage sensible cash-flow planning between separated spouses ’ if used correctly the technique enables the parties to achieve a higher net transfer of funds to the payee spouse because the payor spouse who is generally ina higher tax_bracket reaps an economic benefit from the larger tax deduction obtained when unallocated family support payments are structured to be deductible as alimony see generally h rept part pincite these unallocated payments while typically temporary can facilitate the economic transition that must occur as a result of a divorce or separation provided the parties understand and agree to the tax consequences in this case the temporary orders are silent regarding the tax consequences of the unallocated family support payments although petitioners could have agreed to the tax consequences of the payments they failed to do so see sec_71 b and c colorado's udma does not state expressly whether combined spousal and child_support payments must terminate on the death of the payee spouse we must examine therefore whether the provisions of the udma applicable to temporary orders permit us 'this practice is sometimes referred to as lesterizing see 366_us_299 to conclude that the unallocated payments must terminate on the death of the payee spouse as reguired by sec_71 d under the udma child_support and spousal maintenance must be separately_stated in a final divorce decree see in re huff p 2d colo error to incorporate an award of attorney's_fees into a maintenance award because under the udma the district_court is required to make separate orders regarding each element of a dissolution order consequently it appears that unallocated family support payments may be used only ina written_separation_agreement or in temporary orders since the temporary orders did not require mr lovejoy to make separate_maintenance and child_support payments under the provisions of the udma dealing expressly with those types of payments we conclude that the state court intended for the unallocated payments to be governed by the express terms of the temporary orders and the provisions of the udma dealing with temporary orders in this case petitioners agreed to the unallocated family support payments in a stipulation which was incorporated into temporary orders the temporary orders state that the unallocated payments must continue until further order of court moreover colo rev stat sec c dealing with temporary orders and injunctions provides in pertinent part that a temporary order terminates when the final decree is entered unless continued by the court for good cause to a date certain or when the petition for dissolution or legal_separation is voluntarily dismissed neither the temporary orders nor the udma provides that the unallocated family support payments must terminate on the death of the payee spouse we hold therefore that the unallocated payments could be terminated only by further order of court as stated in the temporary orders or upon the entry of the final divorce decree or voluntary dismissal of the petition for dissolution as provided in colo rev stat sec c the termination requirement of sec_71 d is not met with respect to the unallocated family support payments at issue in this case since the failure to satisfy the termination requirement is fatal to mr lovejoy's argument that the unallocated family support payments are alimony we need not address whether the sec_71 b requirement is met the unallocated family support payments are not includable in ms miller's income under sec_71 and are not deductible by mr lovejoy under sec_215 ‘temporary support orders further the purpose of the udma to mitigate the potential harm to spouses and their children caused by the process of dissolving a marriage by maintaining the status quo pending final disposition of dissolution proceedings see in re price p 2d colo -- - testing unallocated family support payments for child_support in order for any part of an unallocated family support payment to qualify as child_support for federal_income_tax purposes it must satisfy the provisions of section 7l c as a general_rule sec_71 provides that that part of any payment which the terms of the divorce_or_separation_instrument fix as a sum payable for the support of the payor's children is not alimony under sec_71 neither respondent nor ms miller argues that any portion of the unallocated family support payments is fixed as child_support and thus excludable from ms miller's gross_income instead both respondent and ms miller take the position that the payments are not alimony and therefore by process of elimination the payments must be child_support we decline to address whether the unallocated family support payments or any part of them qualify as child_support under sec_71 ms miller has asserted that the unallocated family support payments are child_support only because she wants to avoid any argument that those payments are includable in her income since the unallocated family support payments do not satisfy the termination requirement of sec_71 d and therefore do not qualify as alimony for federal_income_tax purposes in any event it is not necessary to decide the child_support issue no other ground for asserting that the payments are includable in ms miller's income has been raised by respondent in this case ’ we have carefully considered all remaining arguments made by the parties for a result contrary to that expressed herein and to the extent not discussed above find them to be irrelevant or without merit conclusion the unallocated family support payments made by mr lovejoy to ms miller in and are not includable in ms miller's income under sec_71 and are not deductible by mr lovejoy under sec_215 our holding in this opinion will be incorporated into the decisions to be entered in these cases when all other issues are resolved an appropriate order will be issued respondent did not raise sec_61 as an alternative ground for including the unallocated payments in ms miller's income see eg 81_tc_112 but cf 245_us_151 alimony not includable in recipient's gross_income under predecessor to sec_61 since the issue was not raised expressly in the notices of deficiency and since all of the parties have tried this case on the assumption that only sec_71 applies we do not address whether family support payments not meeting the requirements of sec_71 must be included in income under sec_61
